ADVISORY ACTION
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that Lee does not teach or suggest “wherein the RAR resources comprise a starting subframe and the starting subframe is based at least in part on a level of coverage enhancement.”  Specifically Applicant argues that Lee teaches a starting subframe for a PRACH preamble transmission may be configured based on CE level [Lee ¶¶ 0154 & 0156].  Applicant further contends that, although Lee refers to RAR, it refers to PRBs (that may carry RAR) that may be transmitted over multiple subframes (time window), and the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission, therefore, Lee only teaches defining the starting subframe of the time window in terms of the last subframe of the repetition of a CE PRACH preamble transmission, not "the starting subframe is based at least in part on a level of coverage enhancement" as recited in claim 1.  Examiner respectfully disagrees.
Claim 1 states [determining RAR resources]… wherein the RAR resources comprise a starting subframe and the starting subframe is based at least in part on a level of coverage enhancement.”  Lee ¶ 0216 teaches a set of physical resource blocks (PRBs) may be used for PDSCH which may carry RAR, wherein the set of PRBs may be transmitted, e.g., repetitively, over multiple subframes. The multiple subframes may be referred to as a time window.  Here, beginning of a time window of multiple 
Similar arguments are presented with respect to independent claims 9, 11, 19, 21, 29, 31, and 39 which are not found persuasive for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474